              Case 1:19-cv-09645-CM Document 44 Filed 12/22/20 Page 1 of 7
          Case 1:19-cv-09645-CM Document 43-2 Filed 12/15/20 Page 1 of 7

                                                                                       USDCSDNY
                                                                                       DOCUMENT
                                   U ITED STATES DISTRICT COURT
                                  SO UTHER DISTRICT OF EW YORK                         ELECTRONICALLY FILED
                                                                                       DOC#:                   ,     ,
                                                                                       ;; ·. ' F FILED:   / 2- /zz. /'J.O
lJ ITED STATES ECU RITIES A D                                                        L_




EXC I-I A GE COMM ISS IO

                     Plaintiff.

         V.                                                       Civil Action No. 19-cv-09645 (CM)

GEORGE . IKAS.


                     Defendant.




       fPnOPOSEDj FI AL ,JUDGMENT AS TO DEFENDANT GEORGE NIKAS

         The ' ccurities and Exchange Commission having filed a Complaint and Defendant

George        ikas   c·    ikas.. or ··Defendant"") having entered a general appearance: consented to the

Court' s jurisdiction over Defendant and the subject matter of this acti on; consented to entry of

this Final Judgment without admitt ing or denying the allegations of the Complaint (except as to

ju risdiction and except as otherwise provided herei n in paragraph VII }; "'aived findings of fact

and conclusions of law; and waived any right to appeal from th is Fina l Judgment:

                                                         I.

         IT IS HEREBY ORDERED. ADJ UDG ED. A D DEC REED that Defendant is

permanently restrained and enjoined from violating, directly or indi rectly. Section I0(b) of the

Securities Exchange /\ct of 1934 (the ··Exchange Act"") 115 U.S.C. § 78j(b)I and Rule I0b-5

promulgated thereunder f 17 C.F .R. § 240.1 0b-5]. by using any means or instrumentality of

interstate commerce. or of the mails. or of any facil ity of any national securities exchange. in

connection with the purchase or sale of any security:

                     (a)       to employ any device. scheme. or artifice to defraud:
         Case 1:19-cv-09645-CM Document 44 Filed 12/22/20 Page 2 of 7
        Case 1:19-cv-09645-CM Document 43-2 Filed 12/15/20 Page 2 of 7




               (b)    to make any untrue statement of a material fact or to omit to state a

                      material fact necessary in order to make the statements made. in the light

                      of the circumstances under which they were made. not misleading: or

               (c)     to engage in any act. practice. or course of business which operates or

                       would operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED. ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civ il Procedure 65(d)(2). the foregoing paragraph also binds the following who

receive actual not ice of thi s Final Judgment by personal service or otherwise: (a) Defendant' s

officers. agents. servants, employees. and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                  11.

       IT IS I IEREBY f-"U RTH ER ORDERED. ADJUDGED. A 1D DECREED that Defendant

is permanent!) restrained and enjoined from violating Section 14(e) of the Exchange Act l15

U.S.C. § 78n(e)I and Ru le 14e-3 [1 7 C.F.R. § 240. 14e-3] promulgated thereunder, in connection

with any tender offer or request or invitation for tenders, from engaging in any fraudulent.

deceptive. or manipulative act or practice, by:

               (a)     purchasing or selling or causing to be purchased or sold the securities

                       sought or to be sought in such tender offer. securities convertible into or

                       exchangeable for any such securities or any option or right to obtain or

                       di spose of an y of the foregoing securities while in possession of material

                       in formation relating to such tender offer that Defendant knows or has

                       reason to know is nonpublic and knows or has rea on to knO\,\ has been

                       acquired directly or indirectly from the offering person; the issuer of the



                                                  2
Case 1:19-cv-09645-CM Document 44 Filed 12/22/20 Page 3 of 7
Case 1:19-cv-09645-CM Document 43-2 Filed 12/15/20 Page 3 of 7




          securities sought or to be sought by such tender offer: or any officer.

          director. partner. employee or other person acting on behalf of the o ffering

          person or such issuer. unless within a reasonable time prior to any such

          purchase or sale such in formati on and its source arc publicly di sclosed by

          press release or otherwise: or

    (b)   communicating material, nonpublic information relating to a tender o ffer,

          which Defendant knows or has reason to know is nonpublic and knows or

          has reason to know has been acquired directly or indirectly from the

          offering person: the issuer of the securities sought or to be sought by such

          tender o ffer: or any officer. director. partner. employee. advi sor. or other

          person acting on behalf o f the offering person of such issuer. to any person

          under circumstances in which it is reasonably foreseeable that such

          communication is likel y to result in the purchase or sale of securities in the

          manner described in subparagraph (a) above, except that this paragraph

          shall not appl y to a communication made in good faith

                  (i)     to the offi cers. directors. partners or empl oyee. of the

                          offerin g person, to its advisors or to other persons. involved

                          in the plannin g, financing, preparation or execution of such

                          tender offer;

                  (ii)    to the issuer whose securities arc sought or to be sought by

                          such tender offer. to its offi cers. directors, partners.

                          employees or advisors or to other persons involved in the

                          planning. finan cing. preparation or execut ion of the



                                     3
         Case 1:19-cv-09645-CM Document 44 Filed 12/22/20 Page 4 of 7
         Case 1:19-cv-09645-CM Document 43-2 Filed 12/15/20 Page 4 of 7




                                      activities of the issuer with respect to such tender offer; or

                              (iii)   to any person pursuant to a requirement of any statute or

                                      rule or regulation promulgated thereunder.

       IT IS FURTHER ORDERED. ADJUDGED. A D DECREED that. as provided in

Federal Rule of Ci vil Procedure 65(d)(2). the foregoing paragraph also binds the fo llo\, ing who

receive actual notice of thi s Final Judgment by personal service or otherni se: (a) Defendant's

officers. agents, servants. employees. and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                111.

       IT IS FURTHER ORDERED. ADJUDGED, AND DECREED that Defendant shall pay a

civil penalty in the amount of $5.300,000 to the Securities and Exchange Commission pursuant

to Section 21 /\ of the Exchange Act [ 15 U.S.C. § 78u-1 l. Defendant shall satis fy this obligation

'"ithin 30 days after entry of this Final Judgment.

       Defendant may transmit payment electronically to the Commission. which will provide

detailed ACI I transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://\\ ,, w.sec. gov/about/o ffices/ofm.htm . Defendant may also pay by certified check. bank

cashier' s check. or United States postal money order payable to the Securities and Exchange

Commiss ion. \\ hich shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City. OK 73169

and shall be accompanied by a letter identifying the case title, civil acti on number. and name of

th is Court ; ikas as a defendant in this action: and specifying that payment is made pursuant to


                                                 4
         Case 1:19-cv-09645-CM Document 44 Filed 12/22/20 Page 5 of 7
         Case 1:19-cv-09645-CM Document 43-2 Filed 12/15/20 Page 5 of 7




this Final Judgment.

       Defendant sha ll simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission's counsel in this action. By making this payment.

Defendant relinquishes all legal and equitable right. title. and interest in such funds and no part

of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant

to this Final Judgment to the United States Treasury. Defendant shall pay post-judgment interest

on any delinquent amounts pursuant to 28 USC § 196 1.

                                                 IV.

        IT IS I IEREBY ORDERED. ADJUDGED. A D DECREED that within 3 days after

being served ,,ith a cop) of this Final Judgment. Charles Schwab & Co. ("Sch,,ab'") shall

transfer the entire balance of the follo,, ing brokerage account. which was frozen pursuant to an

Order of this Court. to the Commission:

             Account Owner                                            Acct. Ending in:
             George     ikas                                                      *8387

        Schwab may transmit payment electronically to the Commission, which will provide

detailed ACI I transfer/Fedwire instructions upon request. Pa) mcnt may also be made directly

from a bank account via Pay.gov through the SEC website at

http://\\,,w.sec.gov/about/offices/ofm.htm. Schwab also may transfer these fu nds by certified

check, bank cashier's check, or United States postal money order payable to the Securities and

Exchange Commission, which shall be delivered or mailed to

        Enterprise Services Center
        Accounts Receivable Branch
        6500 South MacArthur Boulevard
        Oklahoma Cit). OK 73169




                                                  s
          Case 1:19-cv-09645-CM Document 44 Filed 12/22/20 Page 6 of 7
         Case 1:19-cv-09645-CM Document 43-2 Filed 12/15/20 Page 6 of 7




and shall be accompanied by a letter identi fyi ng the case title. civil action number. and name of

this Court: and specifying that payment is made pursuant to th is Final Judgment.

                                                  V.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that within 3 days after

being served with a copy of this Final Judgment.        ew York Commercial Bank(" YCB") shall

transfer the entire balance of the following bank account. which was frozen pursuant to an Order

of this Court. to the Commission. with such transfer to be effected in the same manner as

specified above in paragraph IV:

             Account Owner                                              Acct. Ending in:
             George     ikas                                                       *3780

                                                 VI.

         IT IS 11 1: REBY ORDERED, ADJUDG ED. A D DECREED that, consistent with the

Court's previously-issued Order (ECF      o. 42) modifying the above-referenced asset freeze in

thi case to allow for the sale of Nikas·s interest in certa in real property in ew York. New York

(the .. , ikas Apartment"). the sa le proceeds from the    ikas /\partmcnt shall be transferred to the

Commission to the extent. and in the amount, necessary to sati sfy any unpaid portion of the

$5,300.000 civil penalty. together with any post-judgment interest. wh ich remains after

completion of the payments described in paragraphs IV and V above. with such transfer to be

effected in the same manner as speci fi ed above in paragraph IV.

                                                 VII.

        IT IS FURTHER ORDERED. /\DJUDGED. AND DECREl: D that. solely for purposes of

e:-.ception. to discharge set forth in Section 523 of the Bankruptcy Code. 11 U.S.C. § 523. the

allegations in the complai nt are true and admitted by Defendant, and further. any debt for



                                                   6
          Case 1:19-cv-09645-CM Document 44 Filed 12/22/20 Page 7 of 7
         Case 1.19-cv-09645-CM Document 43-2                      Filed 12/1 5/20 Page 7 of 7




disgorgement, prej udgment interest, civil penalty or other amounts due by Defendant under th is

Final Judgment or any other judgment, order. consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws. as set forth in Section

523(a)( 19) of the Bankruptcy Code. 11 U.S.C. § 523(a)( 19).

                                                 VI 11.

        IT IS FURTI IER ORDERED. ADJUDGED, A D DECR EED that this Court shall retain

jurisdict ion of thi s matter fo r the purposes of enforcing the terms of th is Final Judgment.

                                                    IX.

        There being no just reason for delay, the Clerk is ordered to enter this Final Judgment

forth\\ ith and v, ithout further notice.

                                                              '              ..!       ..
                                                           /!     L'/                       •     p
                                                          (.,.' -!Xtr..._   J,•:~   I I ;,.., •   ~, -




                                                u




                                                     7
